HageR, J.
— This action was tried in the late superior court. Among the grounds relied upon in support of this motion are errors of law, alleged to have occurred during the trial. Heretofore, I have announced my -unwillingness to interfere with the rulings and judgments of the superior court, even should I differ in opinion, except when the error is plain and obvious. The questions of law raised and argued in the briefs had better he passed upon by the supreme court. After carefully reading the statement, I think the verdict is not supported by the testimony: the damages awarded are excessive, and unless the plaintiff consents and stipulates, within five days, to reduce the damages one thousand dollars, and that judgment be entered for this sum, in lieu of the three thousand awarded by the jury, I shall consider it my duty to order a new trial. If this is done, the new trial will be denied.